DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Boles et al., hereinafter Boles, US Publication No. 2005/0257016 teaches a hardware monitor for use with a formal verification tool to verify that a hardware design for an electronic device does not comprise a bug or error that can cause an instantiation of the hardware design to fetch an instruction from an out-of-bounds address, the electronic device having at least a first operating state having first unallowable memory addresses and a second operating state having second unallowable memory addresses (Boles paragraphs [0014] and [0049]-[0051], wherein an electronic device has multiple operating conditions including a boot condition, secure, and general condition, with each operating condition , the hardware monitor comprising: 
monitor and detection logic configured to repeatedly determine a current operating state of an instantiation of the hardware design (Boles paragraphs [0083]-[0084], see flow control security logic that determines the security state, i.e. operating state) and detect when the instantiation of the hardware design implements a fetch of an instruction from memory (Boles paragraphs [0083]-[0084], wherein the flow control security logic detects when instructions are fetched).

Banerjee et al., hereinafter Banerjee, US Publication No. 2008/0177990 teaches assertion evaluation logic configured to evaluate one or more formal assertions defined in an assertion language to determine if there is a bug or error in the hardware design that can cause an instantiation of the hardware design to fetch an instruction from an out-of-bounds address (Banerjee paragraphs [0048]-[0049], [0058], and [0084]-[0085], see assertion logic that compares the fetched memory address to an expected memory address to determine errors, e.g. unexpected addresses). 

The prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

wherein the one or more formal assertions comprises a first formal assertion that asserts that if the current operating state is the first operating state when the 

	Claims 2-20 are allowed based on their dependency to Claim 1 for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851